[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 MAY 23, 2007
                                No. 05-15569                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                     D. C. Docket Nos. 05-20881-CV-UUB
                              01-00543-CR-UUB

RODRIGUE JEAN,


                                                              Petitioner-Appellant,

                                     versus

UNITED STATES OF AMERICA,

                                                             Respondent-Appellee.


                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                 (May 23, 2007)

Before DUBINA, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

     Rodrigue Jean, a counseled federal prisoner, appeals the district court’s
denial of his motion to vacate his 148-month sentence for drug trafficking crimes,

which was brought pursuant to 28 U.S.C. § 2255. In his § 2255 motion, Jean

argued that his attorney was ineffective because, inter alia, counsel failed to advise

him of his right to testify, or to call him to testify on his own behalf.

       At the hearing on whether counsel was ineffective, trial counsel, David

Joffe, testified that he: (1) had 16 years experience; (2) met with Jean at least 8

times before the start of the trial; (3) advised Jean that a negotiated plea would be

in his best interest; (4) would have advised Jean, while discussing the possibility of

entering a plea, of all of his constitutional rights, including the right to testify; (5)

thought that Jean would make a good witness; (6) gave Jean a pad of paper during

trial to take notes or ask questions; and (7) had never, and could not, prevent a

client from testifying. Joffe stated that Jean advised him that he did not want to

testify.

       Rodrique Jean contradicted his attorney’s version, testifying that: Joffe

never explained to him that he had the choice to testify at trial, and Joffe never told

him that he would make a good witness or judged his credibility. Jean asserted that

he did not know that he was the one who ultimately decided whether he would

testify, as Joffe had made all of the decisions in the trial, and Joffe disregarded his

request to testify. He conceded that it had been his decision to go to trial, rather



                                             2
than take a plea. The magistrate judge issued a report, which credited trial

counsel’s assertion that he informed Jean of his right to testify and that it was

Jean’s decision to make.

      “Credibility determinations are typically the province of the fact finder

because the fact finder personally observes the testimony and is thus in a better

position than a reviewing court to assess the credibility of witnesses.” United

States v. Ramirez-Chilel, 289 F.3d 744, 749 (11th Cir. 2002). In a case where the

witnesses’ versions of events are in direct conflict with one another, we will affirm

the fact finder unless “the judge credits exceedingly improbable testimony,” or the

“facts are unbelievable.” Id. Here, we find no reversible error in the fact finder’s

determination of credibility in this case.

      AFFIRMED.




                                             3